Citation Nr: 9929061	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  93-07 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to March 1973.

This matter arises from a July 1991 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which found that the veteran had failed 
to reopen a claim for service connection for PTSD.  The 
veteran substantively appealed the RO's decision.  The case 
was been referred to the Board of Veterans' Appeals (Board) 
for resolution.  The Board remanded the case for further 
development.  The RO has complied with the requested 
development to the extent possible and has returned the case 
to the Board for appellate review.


FINDINGS OF FACT

1.  An October 1983 RO decision denied service connection for 
PTSD because the veteran had no diagnosis of PTSD at that 
time; the veteran failed to substantively appeal that 
decision.  

3.  A July 1991 RO decision found that the veteran had failed 
to submit new and material evidence to reopen his claim for 
service connection for PTSD; he perfected an appeal of this 
decision in May 1992. 

4.  Evidence received subsequent to the July 1991 RO decision 
is not cumulative of previously considered evidence, is 
probative of the issue at hand, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

5.  The veteran did not engage in combat with the enemy 
during service.

6.  There is no credible supporting evidence to corroborate 
the veteran's report that he served as a medic while 
stationed in Vietnam, and no statement of stressors which can 
be corroborated to support a diagnosis of PTSD related to 
service.



CONCLUSIONS OF LAW

1.  The October 1983 rating decision denying service 
connection for PTSD is final; evidence submitted since that 
date is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.104, 3.156(a), 20.302 (1998).

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (f) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 New and Material Evidence

As a preliminary matter, the Board notes that according to 
the July 1991 rating decision, and the supplemental statement 
of the case issued to the veteran in May 1999, the veteran's 
claim was adjudicated on the merits, indicating that the RO 
had reopened the veteran's claim.  However, to ensure that it 
has jurisdiction, the Board must also consider the issue of 
whether new and material evidence has been submitted to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996). 

The veteran contends that he has PTSD as a result of his 
military service in Vietnam.  His claim for service 
connection for PTSD was denied in December 1993 and a request 
to reopen the claim was denied in May 1995.  The veteran 
perfected an appeal of the May 1995 RO decision.  Applicable 
law provides that a claim which is the subject of a prior 
final decision may be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Winters v. West, 12 
Vet. App. 203, 205-206 (1999); and Elkins v. West, 12 Vet. 
App. 209, 215-218 (1999).  The first step is to determine 
whether new and material evidence has been presented pursuant 
to 38 C.F.R. § 3.156(a).  If so, there must then be a 
determination whether the claim presented is well grounded 
under 38 U.S.C.A. § 5107(a).  If the claim is not well 
grounded, the "adjudication process must come to a 
screeching halt despite reopening because a claim that is not 
well grounded cannot be allowed."  See Winters, 12 Vet. App. 
at 206.  If the claim is well grounded, then the VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step of a merits adjudication.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In the instant case, subsequent to the final decision of 
October 1983, the veteran submitted medical records 
reflecting a diagnosis of PTSD.  A VA Medical Center (VAMC) 
discharge summary submitted in April 1991 showed a May 1984 
diagnosis of PTSD, based upon the veteran's report of combat 
experiences in Vietnam.  In addition, a July 1985 VAMC 
discharge summary noted the veteran's admission for 
complaints of nightmares, flashbacks, and intrusive 
recollections.  His discharge diagnosis was reported as PTSD 
"X," and mixed substance abuse, alcohol and drugs.  

Applying the aforementioned analysis to the evidence 
submitted by the veteran since the last final rating 
decision, the Board finds that it is new and material because 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The new evidence is 
material to the issue of service connection for PTSD because 
it provides a diagnosis and suggests a link to service. 

Accordingly, the Board concludes that the submission of 
medical evidence indicating a diagnosis of PTSD that is 
related to military service provides sufficient basis to 
reopen the veteran's claim for entitlement to service 
connection for PTSD and his appeal is granted to this extent 
only.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Hodge, 155 F.3d 
at 1359, 1363.

Having reopened the claim, the Board must next determine 
whether it is well grounded.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-6 (1995); Winters, 12 Vet. App. at 206.  If the 
claim is well grounded, then the VA must ensure that the duty 
to assist has been fulfilled before proceeding to the third 
step of a merits adjudication.  See Hodge v. West 155 F.3d 
1356 (Fed. Cir. 1998). 

In the instant case, the veteran has established the presence 
of a well-grounded claim, as he has a current diagnosis of 
PTSD that has been related to service.  However, he must 
further provide credible evidence to support his contentions 
that he experienced stressful events during service that 
would support a diagnosis of PTSD.  At this point, the 
veteran's statements regarding the presence of in-service 
stressors are presumed credible.  See King v. Brown, 5 Vet. 
App. 19, 21 (1993), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

As the veteran's claim is well grounded within the meaning of 
38 U.S.C.A. 
§ 5107(a), the VA's duty to assist applies.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).  In that regard, the Board finds that 
the duty to assist has been satisfied in this case by the 
RO's collection of all the medical evidence either identified 
by the veteran or contained in VA's records, by the scheduled 
VA medical examinations (which the veteran failed to appear 
for), and by the efforts to obtain verification of the 
veteran's report of his military occupational specialty and 
his report of stressful events.

Having found the veteran's claim well grounded, the Board 
will proceed to the merits of the claim.  As previously 
noted, the RO has adjudicated this claim both on the merits, 
and on the basis of whether new and material evidence had 
been submitted.  The veteran has been advised of the 
applicable laws and regulations governing a merits 
determination for an acquired psychiatric disorder in a 
November 1991 statement of the case, and he has been notified 
on a continuing basis of the requirements for establishing 
service connection.  Thus, there is no prejudice to the 
veteran in the Board's rendering of a decision on the issue 
of service connection for PTSD, and the Board is not required 
to remand this case to the RO for additional consideration.  
See Bernard, 4 Vet. App. at 393-4.

Service connection for PTSD requires competent medical 
evidence establishing a diagnosis, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the veteran's current symptoms and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (effective March 
1997); Gaines v. West, 11 Vet. App. 353, 357-58 (1998); 
Cohen, 10 Vet. App. at 138-39.   

Since the veteran has several PTSD diagnoses linking his 
condition to service, the critical question is whether there 
is sufficient evidence of the claimed in-service stressors.  
38 C.F.R. § 3.304(f).  The evidence necessary to establish 
the occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
or not the veteran engaged in combat with the enemy.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994).  If there is no combat 
experience, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Mere service in a combat zone is not 
sufficient.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

If the Board finds that the veteran engaged in combat, the 
evidentiary requirements in establishing the occurrence of 
stressors are relaxed.  38 U.S.C.A. § 1154(b).  In fact, the 
combat veteran's testimony alone is enough to establish the 
occurrence of a stressor unless it is inconsistent with the 
circumstances, conditions, or hardships of service or unless 
the Board finds that, by clear and convincing evidence, a 
particular stressful event did not occur.  The Court stated 
that where the veteran had combat and stressors related to 
combat, the veteran's lay testimony must be accepted as 
conclusive.  

However, after reviewing the evidence of record, the Board 
concludes that the veteran did not engage in combat with the 
enemy.  His military occupational specialty (MOS), as 
identified in his service personnel records and Form DD214, 
was that of a general construction equipment specialist and 
water distribution operator.  Despite his statements to 
medical personnel and his veteran's benefits counselor that 
he served as a medic, and was involved in combat, there is no 
competent evidence to corroborate this assertion.  Service 
personnel records show that the veteran was assigned to the 
517th Engineer Company throughout his tour of duty in 
Vietnam, from February 1969 to September 1970.  While his 
records reflect his unit's involvement in the Vietnam Counter 
Offensive, Phase IV in January 1970, and the Tet Offensive, 
also in January 1970, there is no indication in the personnel 
records that the veteran was trained in any other MOS, or 
that he served in any capacity other than that assigned.  
There is no record of him having received any medal or 
decoration evincing combat duty.  There is no evidence of 
record to support his October 1991 statement that he was 
assigned to the 11th Army Calvary Regiment ("Blackhorse") 
and the 25th Infantry Division at Cuchi.  The RO was not able 
to submit any information to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) for verification 
because the veteran failed to respond to repeated requests to 
provide further information.  In particular, he failed to 
provide a statement of specific stressful incidents which he 
believed led to his PTSD diagnosis.  Moreover, the Board 
finds that veteran's credibility as a reliable witness is 
suspect.  He was separated from service under other than 
honorable conditions after approximately 26 months of being 
absent without leave (AWOL).  His medical record is also 
replete with an extensive history of substance abuse, to 
include heroin and alcohol addiction.  Indeed, the early 
hospital admission records make no mention of Vietnam combat 
experiences or of any trauma attributed to the veteran's 
Vietnam experiences.  Thus, for the foregoing reasons, the 
Board finds that the veteran did not engage in combat, and 
38 U.S.C.A. § 1154(b) does not apply.  Therefore, the veteran 
is not the beneficiary of the loosened evidentiary standards.  
He must provide independent evidence to corroborate his 
report of in-service stressors.   

In that regard, the veteran has failed to provide any report 
of stressors that is subject to corroboration.  He was 
contacted on several occasions, most recently in July 1997, 
and requested to provide a statement of the stressful 
incidents he experience during service.  He did not respond 
to the RO's requests.  Nor did he appear for scheduled VA 
examinations.  The only report of stressors associated with 
the claims file is the veteran's statements to medical 
personnel during VAMC admissions for detoxification and 
substance abuse treatment, and to his service 
representatives, that he served as a combat medic.  A March 
1991 opinion from a VA physician that the veteran had 
chronic, severe PTSD related to his "lengthy service as a 
combat medical corpsman" in Vietnam, was based upon the 
veteran's own report of history.  Likewise, earlier diagnoses 
of PTSD were all based upon the veteran's report of his 
history as a medic in Vietnam.  It is well settled that a 
medical diagnosis of PTSD based solely upon a non combat 
veteran's own report of history is insufficient to support a 
finding of service connection.  The United States Court of 
Appeals for Veterans Claims (Court), in interpreting 
38 C.F.R. § 3.304(f) has stated that "the appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1998).  Moreover, the Court has further 
stated that "something more than medical nexus evidence is 
required to fulfill the requirement for 'credible supporting 
evidence'. . . [C]redible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence."  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  

It is clear from the record that the veteran's diagnosis of 
PTSD rests upon his assertion of an MOS as a combat medic 
during his military service.  However, there is no competent 
evidence to support his statement, and no report of specific 
stressors that could be independently verified.  The Court 
has clearly stated that the duty to assist is "not a one way 
street," and the RO can only proceed so far without help 
from the veteran himself.  Warmhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  

Thus, the Board finds that the veteran has not established 
through credible supporting evidence the occurrence of in-
service stressors to support a diagnosis of PTSD, and the 
medical opinion based on postservice examination is not 
sufficient to establish the occurrence of such stressors.  
See Cohen, 10 Vet. App. at 142-43.  

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, entitlement to service connection for 
PTSD is denied.

As there is no evidence of record that is in relative 
equipoise, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  
 

ORDER

Having submitted new and material evidence, the claim for 
service connection for PTSD is reopened.

Entitlement to service connection for PTSD is denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

